In an action to recover damages for medicaid fraud, the appeal is from an order and judgment (one paper) of the Supreme Court, Kings County (Vaccaro, J.), entered August 21, 1989, which held the appellants in contempt of a prior order of the same court dated September 22, 1987.
Ordered that the order and judgment is affirmed, with costs.
The appellants were properly found in contempt of the court’s prior order dated September 22, 1987. That order was clear and unequivocal, and, therefore, the appellants’ disobedience was properly punishable as contempt (see, Matter of Department of Envtl. Protection v Department of Envtl. Conservation, 70 NY2d 233, 240; Matter of McCormick v Axelrod, 59 NY2d 574, 583). Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.